Citation Nr: 0310320	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas




THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including depression..





ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active service from August 1988 to July 1992 
and February 1993 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in North 
Little Rock, Arkansas.  

In November 2000, the Board remanded the matter to afford the 
veteran the opportunity to appear at a Board hearing, as he 
had requested.  At the time of the Board's remand, the issues 
on appeal including entitlement to increased ratings for 
lumbar muscle sprain, residuals of an injury to the left 
shoulder, and a hiatal hernia disability.  Pursuant to the 
Board's remand instructions, the RO contacted the veteran and 
offered him the opportunity to appear at a Board hearing in 
connection with his appeal.  In a November 2000 statement, 
however, he withdrew his hearing request and the matter was 
subsequently returned to the Board.

In an August 2002 decision, the Board denied the veteran's 
claims for increased ratings for his service-connected lumbar 
muscle sprain, residuals of an injury to the left shoulder, 
and a hiatal hernia disability.  The Board determined that 
additional development of the evidence was necessary with 
respect to the remaining issue of entitlement to service 
connection for a psychiatric disability.  Pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002), the Board 
began the additional development action later that month.  
The development action was recently completed.  


REMAND

Under regulations issued after the enactment of the Veterans 
Claims Assistance Act of 2000, and at the direction of the 
Secretary, the Board began conducting evidentiary development 
of appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  

As set forth above, consistent with these new duty-to assist 
regulations, after reviewing the veteran's case, the Board 
determined that additional evidentiary development was 
warranted.  In August 2002, the Board began this evidentiary 
development, pursuant to the authority granted by 38 C.F.R. § 
19.9(a)(2).  This development was recently completed.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain an appellant's waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In accordance with an August 2002 development memorandum, the 
Board obtained a VA psychiatric examination report, which was 
completed in January 2003.  This examination report provides 
an opinion regarding the issue on appeal.  This evidence has 
not been considered by the RO.  In light of the new judicial 
precedent discussed above, the Board is compelled to remand 
the veteran's case to the RO.

Additionally, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

3.  After conducting any additional 
indicated development, the RO should 
adjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder, including depression.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
last pertinent supplemental statement of 
the case in October1999.  

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC) to him and his attorney.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




